- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX New agreement for hydrocarbon exploration in Portugal Rio de Janeiro, April 30 2010 Petróleo Brasileiro S.A. - Petrobras announces that its wholly-owned subsidiary Petrobras International Braspetro BV (PIB-BV) signed today an agreement with the Government of Portugal for hydrocarbon exploration in deep waters in the Alentejo Basin, in Portugal. Under the agreement, already approved by the Portuguese Government, Petrobras will have 50% stakes in the Gamba, Lavagante, and Santola Blocks, and will be the operator of the three blocks. The area of the blocks covers an area of some 9,000 square kilometers, where depths range from 200 to 3,000 meters. These new projects add to four other blocks already operated by Petrobras off the coast of Portugal, in partnership with Galp and Partex and located in the Peniche Basin. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 30, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
